           Case 2:20-cv-00579-BJR Document 38 Filed 01/04/21 Page 1 of 3




 1                                                          Honorable Barbara J. Rothstein
 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                            WESTERN DISTRICT OF WASHINGTON
 9
10
       SA MUSIC, LLC, WILLIAM KOLBERT, AS
11     TRUSTEE OF THE HAROLD ARLEN TRUST,
       RAY HENDERSON MUSIC CO., INC.,
12     FOUR JAYS MUSIC COMPANY and
       JULIA RIVA,                                          Cause No. 20-cv-00579-BJR
13
                                        Plaintiffs,         ORDER DIRECTING
14                                                          FOREIGN SERVICE OF
                                  v.                        PROCESS UNDER FED. R.
15                                                          CIV. P. 4(f)(2)(C)(ii)
        AMAZON.COM, INC.,
16      AMAZON.COM SERVICES LLC,,
        PICKWICK INTERNATIONAL LIMITED,
17      PICKWICK GROUP LIMITED,
        PICKWICK AUSTRALIA PTY LTD., and
18      MASTERCORP PTY. LTD.,
19
                                         Defendants.
20

21

22
             This matter, having come before the Court on the Motion of Plaintiffs SA Music
23
     LLC, William Kolbert as Trustee of the Harold Arlen Trust, Ray Henderson Music
24
     Co., Inc., Four Jays Music Company, and Julia Riva (“Plaintiffs”) for an Order
25
     Directing Foreign Service of Process Under Rule 4(f)(2)(C)(ii) and Rule 4(f)(3) of the
26
     Federal Rules of Civil Procedure; and the Court having considered the Motion, as well
27

28                                                                     MANN LAW GROUP PLLC
                                                                       1420 Fifth Avenue – Suite 2200
     ORDER FOR FOREIGN SERVICE                                         Seattle, WA 98101
     [CAUSE NO. 20-CV-0579-BJR                    1                    Telephone: (206) 436-0900
           Case 2:20-cv-00579-BJR Document 38 Filed 01/04/21 Page 2 of 3




 1 as any filings in opposition and reply; and finding good cause for the motion; the Court

 2 now, therefore,

 3           ORDERS that Plaintiffs’ Motion for an Order Directing Foreign Service of
 4 Process is hereby GRANTED.

 5           It is further ORDERED that under Rule 4(f)(2)(C)(ii), the Clerk of this Court
 6 shall serve process on Defendants Pickwick International Limited, Pickwick Group

 7 Limited, Pickwick Australia Pty Ltd., and Mastercorp Pty. Ltd. by sending copies of

 8 the Summons and Complaint (ECF Nos. 1 and 4) via FedEx (or other comparable

 9 international courtier service) at the following addresses:
10

11
                                       Pickwick Group Limited
                                       Suite 1, Second Floor – Merritt House
12                                     Hill Avenue
13                                     Buckinghamshire – United Kingdom

14                                     Pickwick International Limited
15                                     Suite 1, Second Floor – Merritt House
                                       Hill Avenue
16                                     Buckinghamshire – United Kingdom
17
                                       Pickwick Australia Pty Ltd
18                                     35 Gosford Street, Mount Gravatt
19                                     QLD 4122 – Australia

20                                     Mastercorp Pty. Ltd
21                                     35 Gosford Street, Mount Gravatt
                                       QLD 4122 – Australia
22

23           It is further ORDERED that Plaintiffs shall ensure that the Clerk has the requisite

24 pre-paid and pre-addressed envelope, in addition to all information necessary, to carry

25 out the above directions.

26

27

28                                                                         MANN LAW GROUP PLLC
                                                                           1420 Fifth Avenue – Suite 2200
     ORDER FOR FOREIGN SERVICE                                             Seattle, WA 98101
     [CAUSE NO. 20-CV-0579-BJR                     2                       Telephone: (206) 436-0900
           Case 2:20-cv-00579-BJR Document 38 Filed 01/04/21 Page 3 of 3




 1           It is further ORDERED that Plaintiffs shall also e-mail copies of the Summons
 2 and Complaint and (ECF Nos. 1 and 4) to Defendant Pickwick Group Limited at the

 3 following e-mail address: info@pickwickgroup.com

 4

 5 DATED this 4th day of January, 2021.

 6

 7

 8

 9
10
                                                    A
                                                    Barbara Jacobs Rothstein
                                                    U.S. District Court Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                                          MANN LAW GROUP PLLC
                                                                            1420 Fifth Avenue – Suite 2200
     ORDER FOR FOREIGN SERVICE                                              Seattle, WA 98101
     [CAUSE NO. 20-CV-0579-BJR                  3                           Telephone: (206) 436-0900
